                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

ROBERT GARZA,

                  Petitioner,                             8:19CV83

      vs.
                                              MEMORANDUM AND ORDER
DONALD KLEINE, and DOUG
PETERSON,

                  Respondents.


      After granting Petitioner Robert Garza (“Garza”) leave to proceed in forma
pauperis, the court now conducts an initial review of Garza’s Petition for
Declaratory Judgment (filing no. 1) and Supplemental Petition (filing no. 9) to
determine whether summary dismissal is appropriate under 28 U.S.C. §§ 1915(e)
and 1915A.

                                  I. BACKGROUND

      Garza is currently confined at the Tecumseh State Correctional Institution
and serving a life sentence with a consecutive term of years as a result of a 1984
conviction from the District Court of Douglas County, Nebraska for kidnapping,
attempted second degree murder, and use of a firearm to commit a felony. (Filing
No. 1 at CM/ECF pp. 1, 5–6.)

       On February 21, 2019, Garza filed a Petition for Declaratory Judgment
pursuant to 28 U.S.C. § 2201, seeking a declaration that his state conviction and
sentence violate due process because the judgment is based on perjured testimony
and there is no valid signed and file-stamped judgment of conviction as required by
Nebraska law. (Filing No. 1.) On April 19, 2019, Garza filed a Supplemental
Petition to add a facial attack to the constitutionality of the one-year statute of
limitations on state postconviction actions contained in Neb. Rev. Stat. § 29-3001.
(Filing No. 9.)

       Garza has challenged his 1984 conviction and sentence in four previous
habeas actions. See Garza v. Hansen, Case No. 8:18CV276 (D. Neb. 2018) (Kopf,
J., presiding); Garza v. Britton, et al., Case No. 8:07CV338 (D. Neb. 2007) (Strom,
J., presiding); Garza v. Britten, Case No. 4:03CV3194 (D. Neb. 2003) (Smith
Camp, J., presiding); Garza v. Hopkins, 4:92CV3186 (D. Neb. 1992) (Urbom, J.,
presiding), aff’d 6 F.3d 782 (8th Cir. 1993).1 In Case No. 4:92CV3186, Judge
Urbom denied Garza habeas relief and that decision was affirmed by the Eighth
Circuit in 1993. Those decisions were on the merits. See Garza v. Britten,
4:03CV3194, Filing No. 10. In both Case No. 4:03CV3194 and Case No.
8:07CV338, Garza’s habeas petitions were dismissed as a second or successive
habeas petition for which Garza had not obtained permission from the Eighth
Circuit Court of Appeals to file as required by 28 U.S.C. § 2244(b)(2)–(3). In Case
No. 8:18CV276, the court denied Garza’s “Request for Relief of Judgment Under
Rule 60(b)(3)(4)(5)” because Rule 60(b) cannot be used to challenge state court
judgments in federal court and, when construed as a § 2254 habeas petition,
Garza’s request was subject to the restrictions on successive habeas petitions.

                                        II. DISCUSSION

      The court is required to review prisoner and in forma pauperis complaints
seeking relief against a governmental entity or an officer or employee of a
governmental entity to determine whether summary dismissal is appropriate. See
28 U.S.C. §§ 1915(e) and 1915A. The court must dismiss a complaint or any
portion of it that states a frivolous or malicious claim, that fails to state a claim
upon which relief may be granted, or that seeks monetary relief from a defendant

       1
          The court can sua sponte take judicial notice of its own records and files, and
facts which are part of its public records. United States v. Jackson, 640 F.2d 614, 617
(8th Cir. 1981). Judicial notice is particularly applicable to the court’s own records of
prior litigation closely related to the case before it. Id.
                                              2
who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B); 28 U.S.C. §
1915A(b). Pro se plaintiffs must set forth enough factual allegations to “nudge[]
their claims across the line from conceivable to plausible,” or “their complaint
must be dismissed.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 569-70 (2007);
see also Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (“A claim has facial
plausibility when the plaintiff pleads factual content that allows the court to draw
the reasonable inference that the defendant is liable for the misconduct alleged.”).
However, “[a] pro se complaint must be liberally construed, and pro se litigants are
held to a lesser pleading standard than other parties.” Topchian v. JPMorgan
Chase Bank, N.A., 760 F.3d 843, 849 (8th Cir. 2014) (internal quotation marks and
citations omitted).

      Here, Garza asks the court to invalidate his conviction and sentence and
declare them void because the judgment violates principles of due process.
Specifically, Garza claims his conviction was obtained through the use of perjured
testimony and no valid signed and file-stamped judgment of conviction was ever
entered as required by Nebraska law.

       Rather than seeking permission to attack his state conviction directly
through a successive habeas petition, Plaintiff invokes the Declaratory Judgment
Act, 28 U.S.C. § 2201, and seeks to accomplish indirectly what he is prohibited
from doing directly. The law is well-established that a prisoner cannot seek a
declaratory judgment under 28 U.S.C. § 2201 as to the validity of a state court
judgment which he is engaged in serving. Christopher v. State of Iowa, 324 F.2d
180, 181 (8th Cir. 1963). See also Johnson v. Norris, No. 5:09CV00032 SWW,
2009 WL 2424439, at *5 (E.D. Ark. Aug. 5, 2009) (citing Waldon v. Iowa, 323
F.2d 852, 852–53 (8th Cir.1963)) (“The law is clear that a prisoner cannot use a
declaratory judgment action as an indirect way to challenge the constitutionality of
the criminal judgment under which he is confined.”); Jones v. Missouri, Case No.
1:08CV38, 2008 WL 2020318 at *4 (E.D.Mo. May 7, 2008) (unpublished opinion)
(declaratory decree that judgment was invalid because plaintiff was deprived of a
right to a fair trial due to state statute would be a review and revision of
                                         3
judgment)). Such review is limited to the habeas sections of Title 28 of the United
States Code, which Plaintiff has already pursued. See, e.g., Calderon v. Ashmus,
523 U.S. 740, 747 (1998) (“The disruptive effects of [a declaratory] action ... are
peculiarly great when the underlying claim must be adjudicated in a federal habeas
proceeding.”) Thus, Plaintiff’s only remedy in federal district court is habeas
corpus, and he is subject to the strictures under the Antiterrorism and Effective
Death Penalty Act (“AEDPA”) relating to second or successive habeas petitions.
See 28 U.S.C. § 2244(b).

       Lastly, Garza alleges that the 2011 amendment to Neb. Rev. Stat. § 29-3001,
which imposed a one-year limitations period for the filing of state post-conviction
motions, is unconstitutional on its face. It is clear that it is not. See State v. Goynes,
876 N.W.2d 912, 920–21 (Neb. 2016) (recognizing that states are not obligated to
provide postconviction relief procedure, agreeing that reasonable procedural
requirements are permissible, and noting that limitations periods in postconviction
context have withstood constitutional challenges); State v. Amaya, 902 N.W.2d
675, 681 (Neb. 2017) (holding that the statutory time limits in § 29-3001(4) do not
result in ex post facto punishment). See also Williams v. State of Mo., 640 F.2d
140, 143 (8th Cir. 1981) (“[T]here is no federal constitutional requirement that the
state provide a means of post-conviction review of state convictions.”); Lankford v.
Novac, 7 F. App'x 867, 868 (10th Cir. 2001) (“It is well established that states may
place reasonable time limitations on the assertion of federal rights.”); United States
ex rel. Barksdale v. Lane, No. 89 CV 4068, 1989 WL 135199, at *2 (N.D.Ill. Nov.
1, 1989) (“Since states have no obligation to provide for post-conviction relief of
any form, there is no inherent right to a certain time period for seeking such
relief.”) (citations omitted), aff'd, 957 F.2d 379 (7th Cir.1992).

      Accordingly, the court concludes that Plaintiff has failed to state any
cognizable or plausible claim under the Declaratory Judgment Act and his
complaint must be dismissed for failure to state a claim upon which relief may be
granted.


                                            4
IT IS THEREFORE ORDERED that:

1.    This matter is dismissed with prejudice.

2.    The court will enter judgment by a separate document.

Dated this 8th day of April, 2020.

                                         BY THE COURT:


                                         Richard G. Kopf
                                         Senior United States District Judge




                                     5
